DETAILED ACTION
Applicant’s 12/02/2020 AFCP 2.0 response to the previous 09/02/2020 Office action has been considered and entered.

Upon consideration of said Applicant’s 12/02/2020 response the Finality of said previous 09/02/2020 Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of claims 1-14 as amended and/or filed in Applicant’s 12/02/2020 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 03 November 2015 (20151103).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
This application is a 371 of PCT/EP2016/076435 filed on 11/02/2016.
This application claims priority to PCTEP2015075625 filed on 11/03/2015.


Information Disclosure Statement

As required by M.P.E.P. 609(c), Applicant's 10/12/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the references cited therein have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

The Examiner offers the following observations on the references cited therein and the Notice of Reasons for Refusal.  While it appears that the prior art may teach various aspects of the claimed invention, none of the prior art teaches the combination of the claimed limitations as a whole.  Specifically with regard to the pre-braking phase, while “pre-braking” is considered an art recognized limitation the instant claims requires applying a “friction estimating braking” to at least one brake of a wheel as part of the pre-brake phase which is not taught or rendered obvious by any of the references of record.  This improves the art by allowing for the differences in the braking power of each wheel on a vehicle as the exact time it is needed, i.e. during the pre-braking phase of a collision avoidance maneuver.

Response to Arguments
Applicant’s 12/02/2020 amendments to the claims and arguments in support thereof with respect to the rejection(s) set forth in section(s) of the previous Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20090319126 A1 to MIYAJIMA; Takayuki et al. (Miyajima) in view of US 20050134440 A1 to Breed, David S fails to teach or render obvious a control system for a vehicle comprising an autonomous emergency braking system, wherein the autonomous emergency braking system monitors the traffic situation ahead of the vehicle and automatically applies the vehicle's brakes when certain conditions are fulfilled in order to avoid colliding with an 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to pre-braking events and determinations.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210116                                                                                                                                                                                                       
/BEHRANG BADII/Primary Examiner, Art Unit 3665